DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Drawings
The drawings are objected to because "402" as shown in Fig. 7C is inconsistent with Fig. 7A. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears to be no adequate description in the specification for the claim limitation of "one first diffusion layer and another first diffusion layer which are formed … to extend away from each other in a first direction … and a gate electrode which extends in the first direction … such that an end of the gate electrode in the first direction is formed on the insulating film", as recited in claim 1 (note: Figs. 2 and 3 show an end of the gate electrode formed on the insulating film is in a second direction (DX) perpendicular to the first direction); "an electrode width in a direction perpendicular to the first direction at the end of the gate electrode is larger than an electrode width in the direction perpendicular to the first direction in a region of the gate electrode other than the end", as recited in claim 5 (note: Figs. 2 and 3 show that both electrode widths (W1 and W2) are in a direction parallel to the first direction); "a channel region interposed between the pair of first diffusion layers … and includes the pair of first diffusion layers", as recited in claim 7 (note: it is well known in the art that a channel region of the MOSFET is a region of the substrate between the two doped (diffusion) regions and under a gate structur).  
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support in the specification for the claim limitation of "a channel region interposed between the pair of first diffusion layers … and includes the pair of first diffusion layers", as recited in claim 7", because the disclosure does not enable an artisan to interpose a channel region between the pair of first diffusion layers and includes the pair of first diffusion layer as a part of the channel region at the same time.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "a second diffusion layer which is formed in a region including a portion in which the gate oxide film is in contact with the insulating film within a channel region between the one first diffusion layer and the another first diffusion layer", as recited in claim 1, are unclear as to which element including a portion, which element within a channel region and which element between the one first diffusion layer and the second diffusion layer applicant refers. 
The claimed limitation of "an interval", as recited in claim 1, lines 22 and 25, is unclear as to whether said limitation is the same as or different from "a predetermined interval", as recited in claim 1, line 20.
The claimed limitation of "an interval", as recited in claim 5, lines 10 and 13, is unclear as to whether said limitation is the same as or different from "a predetermined interval" and/or "an interval", as recited in claim 1.
The claimed limitation of "a section", as recited in claim 5, lines 11 and 15, is unclear as to whether said limitation is the same as or different from "a section", as recited in claim 1, lines 23 and 26, respectively.
The claimed limitation of "a direction", as recited in claim 6, line 3, is unclear as to whether said limitation is the same as or different from "a first direction", as recited in claim 1 and/or "a direction", as recited in claim 5.
The claimed limitation of "a region", as recited in claim 6, is unclear as to whether said limitation is the same as or different from "a region", as recited in claim 1 and/or "a region", as recited in claim 5.
Claim 7 recites the limitation "the first direction" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "a direction perpendicular to the side", as recited in claim 7, line 17, is unclear as to whether said limitation is the same as or different from "the first direction", as recited in claim 7, lines 13-14.
The claimed limitation of "a channel region interposed between the pair of first diffusion layers … and includes the pair of first diffusion layers", as recited in claim 7, is unclear as to how the channel region can be interposed between the pair of first diffusion layers and included the pair of first diffusion layers at the same time.
Claim 7 recites the limitation "the first direction" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "the direction parallel to the side", as recited in claim 7, line 20, is unclear as to whether said limitation is the same as or different from "the first direction" and/or "a direction perpendicular to the side", as recited in claim 7, lines 13-14 and 17.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) in view of Donnelly et al. (2011/0084324).
As for claims 1 and 3, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 
a semiconductor substrate 1 on which an element region of a semiconductor and an element isolation region surrounding the element region and including an insulating film 3 which is in contact with the element region are formed; 
one first diffusion layer 11 and another first diffusion layer 11 which are formed in an upper portion in the element region to extend away from each other in a first direction (horizontal direction) and are configured such that ends of the one first diffusion layer and the another first diffusion layer in the first direction are in contact with the insulating film; 
a gate oxide film 5 which is formed on the element region to extend in the first direction and is configured such that an end thereof in the first direction is in contact with the insulating film; 
a gate electrode 7 which extends in the first direction on the gate oxide film and is configured such that an end of the gate oxide film in the first direction is formed on the insulating film; and 
wherein an interval between the one first diffusion layer and the another first diffusion layer in a section (edge portion) is larger than an interval between the one first diffusion layer and the another first diffusion layer in a section (center portion).
Yamasaki et al. do not disclose a second diffusion layer which is formed in a region including a portion in which the gate oxide film is in contact with the insulating film within a channel region between the one first diffusion layer and the other first diffusion layer, wherein the second diffusion layer is formed at a position away from each of the one first diffusion layer and the another first diffusion layer by a predetermined interval in the first direction (claim 1); and the second diffusion layer contains impurities having a concentration higher than those of the channel region (claim 3).
Donnelly et al. teach in Figs. 4, 2B and related text:
As for claim 1, a second diffusion layer 412a which is formed in a region including a portion in which the gate oxide film 216 is in contact with the insulating film (partially) within a channel region between the one first diffusion layer NSD and the other first diffusion layer NSD, wherein the second diffusion layer is formed at a position away from each of the pair of first layers by a predetermined interval in the first direction.

As for claim 3, the second diffusion layer contains impurities having a concentration higher than those of the channel region (claim 1, lines 3 and 12).
Yamasaki et al. and Donnelly et al. are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Donnelly et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer being formed in a region including a portion in which the gate oxide film being in contact with the insulating film within a channel region between the one first diffusion layer and the other first diffusion layer, wherein the second diffusion layer being formed at a position away from each of the one first diffusion layer and the other first diffusion layer by a predetermined interval in the first direction; and the second diffusion layer containing impurities having a concentration higher than those of the channel region, as taught by Donnelly et al., in Yamasaki et al.'s device, in order to reduce leakage current and improve the performance of the device.
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows an interval between the one first diffusion layer and the another first diffusion layer in a section in the first direction in which the second diffusion layer is included between the one first diffusion layer and the another first diffusion layer is larger than an interval between the one first diffusion layer and the another first diffusion layer in a section in the first direction in which the second diffusion layer is not included.

As for claim 2, the combined device shows the insulating film is embedded in a trench formed in the semiconductor substrate (Yamasaki: Figs. 17-19, [0037]).

As for claim 4, the combined device shows the second diffusion layer and the channel region are of a first conductive type, and the one first diffusion layer and the another first diffusion layer are of a second conductive type different from the first conductive type (Yamasaki: Figs. 17-18, [0039], [0042]; Donnelly: claim 1).

As for claim 5, the combined device shows one high concentration diffusion layer 17 and another high concentration diffusion layer 17 which contain impurities having a concentration higher than those of the one first diffusion layer and the another first diffusion layer are formed in a surface layer of each of the one first diffusion layer and the another first diffusion layer (Yamasaki: [0034], lines 11-13; [0039], [0042]), 
the end of the gate electrode includes a region covering the second diffusion layer, and an electrode width in a direction perpendicular to the first direction at the end of the gate electrode is larger than an electrode width in the direction perpendicular to the first direction in a region of the gate electrode other than the end, and 
an interval between the one high concentration diffusion layer and the another high concentration diffusion layer in a section in the first direction in which the second diffusion layer is included between the one high concentration diffusion layer and the another high concentration diffusion layer is larger than an interval between the one high concentration diffusion layer and the another high concentration diffusion layer in a section in the first direction in which the second diffusion layer is not included (combined Yamasaki: Fig. 17 with Donnelly: Figs. 4, 2B).

As for claim 7, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 
a semiconductor substrate 1 which includes an element region and an element isolation region surrounding the element region in contact with the element region on a principal surface of the semiconductor substrate; 
an electrode 7 which is configured such that an end of the electrode is disposed on the element isolation region and is disposed in the element region on the principal surface with an insulating layer 5 interposed therebetween; 
a pair of first diffusion layers 11 which are disposed opposite to each other in the element region included in a region corresponding to the electrode when seen in a plan view; and 
wherein a channel region interposed between the pair of first diffusion layers extends in a direction perpendicular to the side and includes the pair of first diffusion layers, and 
the channel region includes a first region (edge portion) and configured such that a width in the direction parallel to the side is a first length, and a second region (center portion) configured such that a width in the direction parallel to the side is a second length shorter than the first length.
Yamasaki et al. do not disclose a second diffusion layer which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view.
Donnelly et al. teach in Figs. 4, 2B and related text a second diffusion layer 412a which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from the pair of first diffusion layers in the element region included in the region corresponding to the electrode when seen in a plan view.
Yamasaki et al. and Donnelly et al. are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Donnelly et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer which being in contact with a side on which a boundary between the element region and the element isolation region being formed and being disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view, as taught by Donnelly et al., in Yamasaki et al.'s device, in order to reduce leakage current and improve the performance of the device.
Therefore, the combined device shows the channel region includes a first region including the second diffusion layer and configured such that a width in the direction parallel to the side is a first length, and a second region configured such that a width in the direction parallel to the side is a second length shorter than the first length.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) and Donnelly et al. (2011/0084324) in view of Bairo (2018/0261638).
Yamasaki et al. and Donnelly et al. disclosed substantially the entire claimed invention, as applied to claim 5 above, including each of the one high concentration diffusion layer and the another high concentration diffusion layer includes a protrusion portion protruding in a direction of the channel region in the section in the first direction in which the second diffusion layer is not included between the one high concentration diffusion layer and the other high concentration diffusion layer. 
Yamasaki et al. and Donnelly et al. do not disclose a contact is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the another high concentration diffusion layer.
Bairo teaches in Fig. 1 and related text a contact 17 is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer 12 and the another high concentration diffusion layer 13 ([0058], lines 9-12).
Yamasaki et al., Donnelly et al. and Bairo are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. and Donnelly et al. with the specified feature(s) of Bairo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a contact being coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the another high concentration diffusion layer, as taught by Bairo, in Yamaski et al. and Donnelly et al.'s device, in order to provide an electrical connection to the external device.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues that "claim 1 is accordingly non-obvious and patentable over Yanasaki in view of Donnelly because i) "Donnelly's BB 412a and 412b are formed outside the source/drain regions 210a and 210b, and located below the tapered bird's beak region. Alternatively speaking, Donnelly's BB 412a and 412b (may) are not located within the channel region between source/drain regions 210a and 210b, which is different from the feature of "within a channel region between the one first diffusion layer and the another first diffusion layer" as claimed second diffusion layer in claim 1"; and ii) "even a person skilled in the art cannot obtain the present application claimed in claim 1 by merely omitting the contents of essential components (contains the facet 15a at the edges of the source/drain regions) of Yamasaki and replacing the facet 15a of Yamasaki with the beak region 412 of Donnelly at the edges of the source/drain regions, because removing the essential components of Yamasaki would render citation's invention inoperable for its intended purposes.
The examiner disagrees because i) Donnelly discloses in [0031], lines 20-21 that "n-source/drain mask 208 (NSD) defines the outer edges of the n-source/drain implant" and Fig. 4 shows that 412b is formed under the gate and partially surrounded by the outer edges of the n-source/drain implant.
Furthermore, it is well known in the art that a channel region of the MOSFET is a region of the substrate between the two doped (diffusion) regions and under a gate structure.
Therefore, Donnelly teaches "a second diffusion layer 412a or 412b is formed in a region including a portion in which the gate oxide film is in contact with the insulating film (partially) within a channel region between the one first diffusion layer and the other first diffusion layer", as recited in claim 1. 
ii) A person skilled in the art would be able to obtain the present application claimed in claim 1 by adding a second diffusion layer, as taught by Donnelly into Yamasaki's device without omitting the contents of essential components of Yamaski.

Applicant argues that "based on the foregoing reasons, the feature of "a second diffusion layer which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view" as recited in the claim 7 is neither disclosed nor taught by Donnelly, either".
The examiner disagrees because based on the foregoing reasons, the feature of "a second diffusion layer which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from each of the pair of first diffusion layers by a predetermined interval in the first direction in the element region included in the region corresponding to the electrode when seen in the plan view" as recited in the claim 7 is disclosed or taught by Donnelly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811